Citation Nr: 0014376	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  93-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel
INTRODUCTION

The appellant served on active duty from August 1968 to May 
1971.

The current appeal arose from an April 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO denied entitlement to 
service connection for neck, back, and left ankle disorders, 
and post-traumatic stress disorder (PTSD).

The appellant presented oral testimony before a previous 
Member of the Board of Veterans' Appeals (Board) in January 
1993, a transcript of which has been associated with the 
claims file.

In June 1994 the Board remanded the claims to the RO for 
further development and adjudicative actions.

In July 1995 the RO affirmed the determinations previously 
entered in April 1992.

In a June 1996 letter, the RO informed the appellant that the 
Board Member with whom he had had his January 1993 hearing 
was no longer employed by the Board and informed him that he 
had a right to have another Board hearing.  The appellant 
indicated that he wanted another Board hearing.

In August 1996 the Board remanded the case to the RO for a 
hearing with a Board Member.  

The veteran presented oral testimony before the undersigned 
Member at a travel Board hearing held at the RO in June 1997.

In October 1997 the Board granted entitlement to service 
connection for degenerative joint disease of the left ankle 
and remanded to the RO the claims of entitlement to service 
connection for neck and back disorders, and PTSD for further 
development and adjudicative actions.

In November 1997 the RO implemented the Board's October 1997 
decision with issuance of a rating decision reflecting 
degenerative joint disease of the left ankle as service-
connected with assignment of a noncompensable evaluation, 
effective November 14, 1991.

In October 1999 the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation, 
effective November 14, 1991, and continued the noncompensable 
evaluation for the service-connected degenerative joint 
disease of the left ankle.

In January 2000 the RO affirmed the denial of entitlement to 
service connection for chronic neck and back disorders.

The case has been returned to the Board for further appellate 
review.

The Board notes that the appellant has not filed a notice of 
disagreement following the grant of service connection for 
degenerative joint disease of the left ankle or PTSD, and 
thus those claims are no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).


FINDINGS OF FACT

1.  A chronic acquired disorder of the cervical or lumbar 
spine was not shown in active service, or for many years 
thereafter.

2.  Arthritis was not shown in service, nor disabling to a 
compensable degree during the first post service year.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

2.  Degenerative joint disease of the lumbosacral spine was 
not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107;  
38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the appellant fell off of 
a motorcycle and sustained abrasions to his left lower leg.  
At separation, clinical evaluations of the head, face, neck, 
scalp, spine and other musculoskeletal system were normal.

The record reflects that the appellant sustained a work-
related injury in November 1985.  The appellant reported 
having injured his back and neck.  Physical examination 
revealed a lumbar strain; spinal tenderness in the mid low 
back, top of the shoulders, and mid neck; multiple active 
trigger points in the shoulders and low back; and curvature 
of the spine to the left.

Private medical records revealed that the appellant was seen 
in November 1985 for low back pain.  The record indicated 
that the appellant had slipped and fallen on ice.  He 
reported the onset of his low back pain as of November 15, 
1985.  He also reported that he had injured his back in 
service due to a motorcycle accident.  The examiner stated 
that the appellant had soreness and tenderness in the 
cervical and lumbar spine areas.  No diagnoses were entered.

In a November 1985 accident report the appellant stated that 
he had injured his neck and back when he slipped and fell on 
some ice.  He stated that he had gone to the emergency room 
several days following the accident and that he did not work 
for a month.  He stated "yes" to having had a prior 
accident, but did not answer the questions as to the type of 
accident.

A November 1991 VA outpatient treatment report shows that the 
appellant reported that he had been having lower back 
problems.  He stated that he had a history of fusion of the 
lumbar discs, as well as the cervical discs.  He reported 
that he had fallen off of a motorcycle in service.  The 
appellant also reported that he had fractured his neck in 
February.  The examiner stated that the appellant's neck was 
supple and noted that there was no scar.  The assessment was 
lumbosacral fusion and status post fracture of the cervical 
spine.

The appellant underwent a VA examination in March 1992.  He 
reported neck and low back pains since he had injured both in 
1969, when he had been involved in a motorcycle accident in 
Japan.  The examiner reported clinical findings and x-rays 
were taken.  X-rays of the lumbosacral spine revealed mild 
degenerative disc disease, and x-rays of the cervical spine 
revealed moderate degenerative disc disease.  The examiner 
entered diagnoses of degenerative disease of the cervical 
spine, cervical spondylosis, and limited motion and 
degenerative arthritis of the lumbar spine with limited 
motion.

The appellant presented hearing testimony before a Board 
Member in January 1993.  He testified that he had fallen off 
of a motorcycle during service and had injured his neck and 
back.  He stated that he had been hospitalized for at least 
one month.  The appellant stated that he was first seen 
approximately 13 to 17 years following his discharge from 
service for his neck and back pain.

The appellant was seen by a private physician in December 
1993.  Dr. G.R. stated that x-rays revealed severe arthritis 
of his back.  



A May 1995 VA examination report shows the veteran recounted 
the inservice motorcycle accident.  He also reported that he 
had sustained a fracture of his cervical spine in 1992 from a 
motor vehicle accident.  The examiner thoroughly examined the 
appellant and made the following conclusions, in part:

Regarding the neck, I think some of his 
degenerative changes and loss of motion 
are due to his active duty service-
connected injury (approximately 
50 percent) and some are due to the 
fracture of C-1[,] which was not service-
connected as described above.  Regarding 
his low back degenerative joint disease, 
I do think this is related to the injury 
in the service in 1971 as described 
above.

The examiner noted that he based his opinion on the 
appellant's description of the onset of his symptoms.

The appellant presented hearing testimony to the undersigned 
in June 1997.  He testified that he had injured his neck and 
back while riding a motorcycle on the beach in service.  He 
stated that the motorcycle had hit him in the back after he 
had fallen.  The appellant stated that he drove to a friend's 
house and by the time he had reached there, he felt paralyzed 
from the waist down.  He stated that he was then taken to a 
hospital.  He stated that following the accident, he was 
placed on light duty.

The appellant testified that he did not see a doctor about 
his back following service until 1985, when he slipped on ice 
and fell.  He stated that he was told that he had fused discs 
in his neck and back.  He reported that he had sustained a 
fracture to his cervical spine in 1992 at the C1 level.  The 
appellant stated that he had soreness in his neck and back 
and that it had gotten worse since service.

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  


Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals (the Court) has 
held that if an appellant fails to submit a well grounded 
claim, VA is under no duty to assist the claimant in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant underwent a VA examination in May 
1995.  The VA examiner determined that the current 
degenerative joint disease of the cervical spine and the 
current degenerative joint disease of the lumbosacral spine 
were related to the inservice neck and back injuries.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that the VA examiner's statement, if accepted as true, 
is sufficient to establish well-grounded claims for service 
connection for degenerative joint disease of the cervical 
spine and degenerative joint disease of the lumbosacral 
spine.  38 U.S.C.A. § 5107(a).

However, as stated above, when all the evidence is assembled, 
the Secretary, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert, 1 Vet. App. 49, 55 
(1990).  In reaching the merits determination, truthfulness 
and credibility are no longer assumed.

The Board notes that the appellant's diagnoses of 
degenerative joint disease of the cervical spine and 
degenerative joint disease of the lumbosacral spine are not 
in dispute.  The issue before the Board is whether the 
diagnoses of degenerative joint disease of the cervical spine 
and lumbar spine are related to inservice neck and back 
injuries. 

After having reviewed the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claims of service connection for degenerative joint 
disease of the cervical spine and lumbar spine.  The Board 
finds the preponderance of the evidence is against the 
appellant's claim that he incurred neck and back injuries 
during service. 

The evidence in favor of the appellant's claim is the VA 
examiner's statement in the May 1995 examination report, 
wherein he related the diagnoses of degenerative joint 
disease of the cervical spine and lumbar spine to the 
inservice neck and back injuries that the appellant had 
reported occurred in service.  The examiner stated 
specifically that he based his opinion on the appellant's 
history.

However, the Board finds that the May 1995 medical opinion is 
outweighed by the evidence of record.  First, the Board notes 
that the service medical records are silent for evidence of 
neck and back injuries.  The service medical records reveal 
that in December 1970, the appellant reported, "I was hill 
climbing and the cycle fell over on my leg."  The examiner 
stated that the extent of the injury and the diagnosis was 
"Abrasions, left lower leg."  The treatment indicated was 
as follows: (1) soaked and scrubbed, (2) cleansed with 
pHisoHex, (3) bacitracin ointment applied to affected areas, 
and (4) dry sterile dressing.  The disposition was "To 
duty."

Although the appellant is competent to report that he 
sustained injuries to his neck and back, the Board finds 
that, in this case, his assertions of such are not credible.  
The December 1970 medical record indicated no injury to the 
neck or back.  

The appellant reported only an injury to the left leg.  
Additionally, the VA examiner reported findings related only 
to the left leg.  Also, no hospitalization was shown as a 
result of this incident.  Rather, the December 1970 record 
indicates that the appellant was released "[t]o duty."  The 
RO attempted to find hospitalization records in compliance 
with the Board's October 1997 remand, and none were found.  
Finally, at separation, clinical evaluation of the 
appellant's neck and spine was normal.  The appellant had 
claimed that vertebrae in his cervical spine and lumbar spine 
had been fused.  No such finding was reported in service (and 
in fact no such finding has been shown in post service x-
rays) or at the time of discharge.

The Board accords more probative value to the service medical 
records, which were made at the time of the appellant's 
injury than to the VA examiner's May 1995 opinion that the 
current findings of degenerative joint disease of the 
cervical spine and lumbosacral spine are due to inservice 
neck and back injuries.  At the time of the creation of the 
December 1970 medical record, the appellant reported only a 
left leg injury.  In fact, the examiner put quotation marks 
around the appellant's complaint, which would indicate that 
this was the appellant's only complaint.  The appellant 
reported no back or neck injury then or at any time during 
service, to include separation.  Additionally, the examiner 
reported clinical findings that were related only to the left 
leg.  The Board finds that such evidence is against the 
appellant's claim of having incurred injuries to his neck and 
back in service.

The Board does not contest the VA examiner's finding that the 
appellant has degenerative joint disease of the cervical 
spine and of the lumbosacral spine; rather, the Board 
contests the VA examiner's finding that the diagnoses of 
degenerative joint disease of the cervical spine and lumbar 
spine are related to inservice neck and back injuries.  As 
noted above, the examiner stated specifically that he based 
his opinion on the appellant's history.

As stated above, the Board finds that the appellant's history 
of having sustained injuries to his neck and back is not 
credible.  None of what the appellant has stated that 
happened in service has been substantiated by the service 
medical records or the evidence of record.  


A medical opinion based upon an inaccurate factual premise, 
such as the appellant's recitation of medical history, which 
is inconsistent with the record, has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

It is clear that the incident in December 1970 consisted only 
of abrasions to the left leg.  There was no showing of an 
injury to the neck or back.  The appellant first complained 
of back pain in 1985 after slipping and falling at work and 
injuring his neck and back.  The first showing of 
degenerative arthritis following service was in 1992, which 
is more than 20 years following the incident.

Because it is clear that the VA examiner based his 
determination of the etiology of the diagnoses of 
degenerative joint disease of the cervical spine and lumbar 
spine on the appellant's report of the incident, the Board 
accords the VA examiner's etiology determination little 
probative value and will not concede that the appellant 
sustained injuries to his neck and back in service.  See 
Coghill v. Brown, 8 Vet. App. 342, 345-46 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The Board bases its determination on the service medical 
records, which do not substantiate injuries to the neck and 
back.  Supporting this determination is that there was a 
medical record created based upon the motorcycle accident.  
That medical record, which was created by a medical 
professional, indicated that the appellant sustained 
abrasions to his left leg.  

The record indicated that the appellant was discharged to 
duty.  No hospitalization was ordered, and no findings 
related to the neck or back were reported or found.  The VA 
examiner's May 1995 determination, is clearly based upon 
history provided by the appellant, and the Board accords his 
opinion little to no probative value.  See id.


Additionally, although the appellant has asserted that the 
current degenerative joint disease of the cervical spine and 
lumbosacral spine are related to his inservice injuries to 
the neck and lower back, he is not competent to state the 
etiology of the degenerative joint disease, as that requires 
a medical opinion.  Espiritu, 2 Vet. App. at 494.  
Regardless, the service medical records do not remotely 
substantiate his assertion of having sustained neck and back 
injuries in service.

The service medical records show only abrasions to the 
appellant's left leg as a result of the motorcycle accident 
and that he was released to duty.  The service medical 
records do not show a hospitalization or x-rays showing 
fusion in the cervical spine or lumbar spine.  Thus, the 
Board finds that the appellant's allegation that he sustained 
injuries to his neck and back in service is outweighed by the 
evidence of record.

The Board has substantiated why it finds that the 
preponderance of the evidence is against the appellant's 
claims of service connection for degenerative joint disease 
of the cervical spine and lumbosacral spine.  The Court has 
recognized that the Board is not compelled to accept a 
medical opinion; rather, if the Board reaches a contrary 
conclusion, it must state its reasons and bases and be able 
to point to the evidence which supports its conclusion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board has based its decision on the lack of corroborating 
evidence that the appellant sustained injuries to his neck 
and back in service.  The preponderance of the evidence in 
the claims file refutes the appellant's allegation of having 
sustained such injuries.  

Medical records created contemporaneously to the incident in 
question and made prior to the appellant's claim for monetary 
benefits related to entitlement to service connection for 
degenerative joint disease of the cervical spine and 
lumbosacral spine are far more probative than a VA examiner's 
conclusory finding, which is substantiated only by the 
appellant's report of history.

Finally, the evidence of record has not shown that arthritis 
of the neck and back was manifested within one year following 
service.  The first showing of arthritis in the cervical 
spine and lumbosacral spine is in 1992, which is 20 years 
following the appellant's discharge from service.  

The preponderance of evidence is against the appellant's 
claim of entitlement to service connection for degenerative 
joint disease of the cervical spine and lumbosacral spine, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

